Citation Nr: 0320735	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  99-09 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 
of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served 
on active duty from April 1964 to May 1967.  

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In his substantive appeal (VA Form 9), received in 
April 1999, the veteran requested a hearing at the RO 
before a traveling Veterans Law Judge.  In February 
2001, he had a hearing at the RO before a local hearing 
officer; and in March 2003 (VA Form 21-4138), he stated 
that he did not want another hearing.  Accordingly, no 
further hearings will be scheduled for the veteran at 
this time.


FINDING OF FACT

The veteran has PTSD due to stressful experiences in 
the Republic of Vietnam.




CONCLUSION OF LAW

The veteran's PTSD is the result of disease or injury 
incurred in service.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107(b) (Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.304(f) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
PTSD.

As a preliminary matter, the Board notes that during 
the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  That 
law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  

After reviewing the record, the Board finds that the RO 
has met its duty to assist the veteran in the 
development of his claim.  In fact, it appears that all 
relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  In 
this regard, it should be noted that he has not 
identified any outstanding evidence (which has not been 
sought by the VA) which could be used to support the 
issue of entitlement to service connection for PTSD.  
Accordingly, there is no need for further development 
of the evidence in order to meet the requirements of 
the VCAA.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the 
criteria set forth in the Diagnostic and Statistical 
Manual of the American Psychiatric Association, 4th 
edition (DSM-IV); a link, established by medical 
evidence, between the current symptoms and an inservice 
stressor; and credible supporting evidence that the 
claimed inservice stressor actually occurred.  38 
C.F.R. § 3.304(f) (2002); see Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Where a current diagnosis of PTSD 
exists, the sufficiency of the claimed in-service 
stressor is presumed.  Id. at 144.  Nevertheless, 
credible evidence that the claimed in-service stressor 
actually occurred is also required.  38 C.F.R. § 
3.304(f).

A review of the evidence discloses that the veteran had 
service in the Republic of Vietnam from August 2, 1966, 
through May 9, 1967.  He was an armorer assigned to 
Company C, 5th Battalion, 7th Cavalry, 1st Cavalry 
Division (Airmobile).  

The evidence also shows that the veteran has a 
qualifying medical diagnosis of PTSD.  Indeed, the 
diagnosis was initially made following a September 1982 
intake interview at a VA mental health clinic.  The 
veteran reported that he had had a long history of 
troubles and depression since his service in Vietnam, 
and the examiner suggested that there was a link 
between the veteran's experiences in Vietnam and the 
diagnosis of PTSD.  That diagnosis has been confirmed 
on many occasions since that time (see, e.g., the 
report of a VA psychiatric examination performed in 
March 1998 and a report reflecting the veteran's 
treatment from April to July 1998 at the VA Center for 
Stress Recovery Residential Treatment Program in 
Brecksville, Ohio).  

During a February 2001 hearing at the RO, the veteran 
testified that he had had several stressful experiences 
during his service in Vietnam.  Among those stressors 
was an incident in which the veteran was part of a unit 
sent to look for a missing squad from Company D.  He 
stated that the unit had located the squad and that all 
of the personnel in the squad had been killed (See 
also, the veteran's report received in August 1998).  

In an effort to confirm the reported stressors, the RO 
contacted the U.S. Armed Services Center for the 
Research of Unit Records (USASCRUR).  A history of the 
5th Battalion, 7th Cavalry, 1st Cavalry Division 
(Airmobile) revealed that on February 16, 1967, Company 
C had made contact with the enemy.  The ensuing fight 
had also involved Company D and had resulted in four 
U.S. soldiers being killed and fourteen wounded.  While 
such information does not mention the veteran by name, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that specific evidence that a veteran 
was actually with his unit at the time of an attack is 
not necessary to verify that attack as a stressor.  
See, e.g., Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002).  Moreover, the involvement of Company D tends 
to lend support to the veteran's claim.  As such, there 
is sufficient credible evidence to show that the 
veteran's claimed stressor actually occurred.  

In light of the foregoing, the Board concludes that the 
veteran developed PTSD as a result of his experiences 
in the Republic of Vietnam.  At the very least, the 
evidence is in relative equipoise.  That is, there is 
an approximate balance of evidence both for and against 
the veteran's claim.  Under such circumstances all 
reasonable doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2002).




ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that 
tells you what steps you can take if you disagree with 
our decision.  We are in the process of updating the 
form to reflect changes in the law effective on 
December 27, 2001.  See the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 
115 Stat. 976 (2001).  In the meanwhile, please note 
these important corrections to the advice in the form:

?	These changes apply to the section entitled 
"Appeal to the United States Court of Appeals for 
Veterans Claims."  (1) A "Notice of Disagreement 
filed on or after November 18, 1988" is no longer 
required to appeal to the Court.  (2) You are no 
longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
?	In the section entitled "Representation before 
VA," filing a "Notice of Disagreement with 
respect to the claim on or after November 18, 
1988" is no longer a condition for an attorney-
at-law or a VA accredited agent to charge you a 
fee for representing you.



 

